Action by the infant plaintiff to recover damages for personal injuries, and by his father for expenses and loss of services. The infant plaintiff was injured during the course of a baseball game at a summer camp. The complaint alleges causes of action for negligence and for breach of contract. The complaint was dismissed at the close of plaintiffs’ case. Judgment reversed on the law and a new trial granted, with costs to abide the event. In our opinion there was a question of fact for the jury. Close, P. J., Johnston, Adel, Lewis and Aldrich, JJ., concur.